NUMBER 13-01-399-CR
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 

 
RAUL LOPEZ HERNANDEZ,                                                    Appellant,
 
                                                   v.
 
THE
STATE OF TEXAS,                                                          Appellee.
 

 
                        On appeal from the 138th District Court
                                 of Cameron County, Texas.
 
 

                                   O P I N I O N
 
                  Before Justices Dorsey,
Hinojosa, and Rodriguez
                                  Opinion by
Justice Dorsey
 
This is an appeal of a revocation of community supervision in which
appellant, Raul Lopez Hernandez, was sentenced to eighteen months in a state
jail facility.  We affirm.




                                                    I.
Background
Appellant was indicted for possession of a controlled substance.  He pleaded guilty to the offense without a
negotiated plea bargain, and the trial court assessed his punishment at two
years in a state jail facility.  The court
suspended the sentence and placed him on five years community supervision.  Afterwards appellant was indicted for
possession of cocaine (Trial Court Cause No. 01-CR-99-B).  The State filed a motion to revoke, alleging
that appellant had violated several terms and conditions of his community
supervision.  At the revocation hearing
appellant pleaded true to the allegations, and the trial court revoked his
community supervision and sentenced him to eighteen months in a state jail
facility.  At this same hearing appellant
pleaded guilty to Cause No. 01-CR-99-B, and the trial court sentenced him to a
concurrent eighteen-month sentence in a state jail facility.
                                                   II.  Anders Brief
Appellant's counsel filed a brief in which he concludes that the
appeal is wholly frivolous and without merit. The brief meets the requirements
of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  As of this date appellant has not filed a pro
se response.




We have carefully reviewed the record and counsel's brief and agree
that the appeal is wholly frivolous and without merit.  Further we find no reversible error in the
record. 
We AFFIRM the trial court=s judgment.
______________________________
J. BONNER DORSEY,
Justice
 
Do not publish.
Tex. R. App. P. 47.3(b).
 
Opinion delivered and filed
this 20th day of June,
2002.